144 Conn. 568 (1957)
DOROTHY BLOOMFIELD
v.
ARNOLD BLOOMFIELD
Supreme Court of Connecticut.
Argued October 8, 1957.
Decided October 29, 1957.
WYNNE, C. J., BALDWIN, DALY, KING and MURPHY, JS.
Joseph Weiner, with whom, on the brief, was Lester Aaronson, for the appellant (plaintiff).
Arnold Bloomfield, pro se, the appellee (defendant).
MURPHY, J.
The plaintiff brought this action to obtain a divorce on the ground of intolerable cruelty and has appealed from a judgment for the defendant. The finding, with such minor corrections as are warranted, supports the determination that the conduct of the defendant was cruel but not intolerable.
"Intolerable cruelty" as used in § 7327 of the General Statutes has a subjective as well as an objective meaning. There must be not only proof of acts of cruelty on the part of the defendant but also proof *569 that in their cumulative effect upon the plaintiff they are intolerable in the sense of rendering the continuance of the marital relation unbearable. Goddard v. Goddard, 143 Conn. 727, 118 A.2d 906; Gowdy v. Gowdy, 120 Conn. 508, 510, 181 A. 462.
The burden was upon the plaintiff to prove intolerable cruelty. Since the finding cannot be corrected to include the ultimate fact of intolerable cruelty, the judgment cannot successfully be attacked. Augur v. Augur, 133 Conn. 211, 213, 49 A.2d 665.
There is no error.
In this opinion the other judges concurred.